United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2758
                                     ___________

Jerry William Weber,                      *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * District of Minnesota.
                                          *
Frank W. Wood,                            *      [UNPUBLISHED]
                                          *
             Appellee,                    *
                                     ___________

                           Submitted: August 1, 2000
                               Filed: August 3, 2000
                                   ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Jerry William Weber, a Minnesota inmate, appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 retaliatory-transfer action. Having
carefully reviewed the record, we conclude summary judgment was properly granted,
for the reasons stated by the district court. We also conclude the district court did not




      1
        The HONORABLE RICHARD H. KYLE, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the HONORABLE
FRANKLIN L. NOEL, United States Magistrate Judge for the District of Minnesota.
abuse its discretion in denying Weber’s various discovery motions. See 8th Cir. Rule
47B. Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-